DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Claims 1, 3, and 5-21 in the reply filed on 4/15/2022 is acknowledged.  The traversal is on the ground(s) that examination of all of the claims would not place an undue burden.  This is not found persuasive because Applicant has not indicated any specific flaws in the restriction, and has not provided any basis for the conclusion that no undue burden exists. The undue search burden arises from, at least, the need for differing or divergent classification and text limited searching.
The requirement is still deemed proper and is therefore made FINAL.

Status of Claims
Claims 1-3, 5-21 are pending.
Claim 2 is withdrawn.
Claims 4, and 22-29 were previously cancelled by Applicant.
Claims 1, 3, and 5-21 are examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 12, 13, 14, 15, 16, 17, and 18, each recites the limitation "the drainage stents" and/or “the fixation stents.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only provides antecedent basis for a single drainage stent and a single fixation stent.
Regarding claim 13, it is unclear if the limitation is a product by process limitation, therefore the metes and bounds cannot be determined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5-10, 14, 16, 18-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orge (US Pre-Grant Publication 2013/0165840).
Regarding claims 1, 3, and 5 Orge teaches a device for implanting into an eye (100) (See also Abstract), comprising: 
a curved fixation stent (160) having a first end and a second end separated by the length of the fixation stent, the fixation stent including one or more through-holes across a width of the fixation stent from a first side to a second side of the fixation stent; and 
a first drainage tube (120) with a first end and a second end, constructed and arranged to be insertable into one of the one or more through-holes in the fixation stent, wherein the first drainage tube is further constructed and arranged such that a first end of the first drainage tube extends from the first side of the fixation stent, and the second end of the first drainage tube extends from the second side of the fixation stent (as in Claims 3 and 5) (fig. 13c, 20, [0034, 0083]).  
wherein a first fluid flow path for fluid to enter or exit the device exists between the first and second ends of the fixation stent, and inserting the first drainage tube into the fixation stent creates a second flow path transverse to the first flow path (See at least Fig. 23B and 24B).  
Regarding claim 6, Orge also teaches that the fixation stent comprises one or more through- holes along the width of the fixation stent (See at least Fig. 24b).  
Regarding claim 7, Orge also teaches the device constructed and arranged to facilitate fluid flow through a first flow path through the fixation stent from the first end of the fixation stent to the second end of the fixation stent (See Fig. 24b).  
Regarding claims 8 and 9, Orge further teaches the device comprising a second and third drainage tube (See at least Fig. 24B), and further that the drainage tubes may extend from a first and second side of the fixation stent (See Figs. 24B and 13B). Orge specifically recites that the various features may be used interchangeably across the various embodiments [0110].
Regarding claim 10, Orge also teaches that the fixation stent is constructed and arranged include a second flow path, transverse to the first flow path, through the first drainage tube (See at least Fig. 24B).  
Regarding claim 14, Orge teaches the device interpreted to be configured such that the first drainage tubes are removable from the fixation stents at least by pulling or disassembly.
Regarding claim 16, Orge further teaches the device wherein the first drainage tubes comprise a plurality of fenestrations (150) at their second ends (See Fig. 7B-7C).  
Regarding claim 18, Orge also teaches that the fixation stents are made of a biocompatible material comprising one or more of: polyimide, silicone, Teflon, polypropylene, perfluoroalkoxy, fluorinated ethylene-propylene, carbothane, polyurethanes, polyethylenes, acrylic, collamer, nylon, nitinol, stainless steel, tantalum, gold, titanium, or platinum [0072-0073].  
Regarding claim 19, Orge also teaches that the device comprises a coating layer comprising one or more of: albumin, rapamycin, polyethylene glycol, tacrolimus, an anti-fibrotic drug, an anti-fouling agent, or fibronectin [0073].  
Regarding claim 20, Orge also teaches that the first drainage tube comprises a transverse through-hole between the first and second ends of the first drainage tube, allowing a second flow path through the first drainage tube and the first flow path through the fixation stent to merge (See Figs 23B and 24B).  
Regarding claim 21, Orge also teaches that the fixation stent is constructed and arranged to include a third flow path, transverse to the first flow path, through a second drainage tube (See Fig. 24B).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orge (US Pre-Grant Publication 2013/0165840).
Regarding claim 13, Orge teaches the device of claim 1 but fails to teach the first drainage tube snap-fits with the through-holes of the fixation stents.  However, a snap fit between the components is interpreted to be a product by process limitation which would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention at least because it has been held that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Furthermore, Examiner takes official notice that the use of snap fitting is extremely well known in the medical arts and the mechanical arts in general. A person having ordinary skill in the art prior to the effective filing date of the claimed invention would immediately understand after considering Orge, that any known biocompatible connection between the elements would be suitable. 

Claim(s) 11, 12, 15, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orge (US Pre-Grant Publication 2013/0165840), in view of Lynch et al. (US Pre-Grant Publication 2007/0293807).
Regarding claim 11, Orge teaches the device of claim 1 but fails to teach that the first drainage tubes are curved about different axes than the respective fixation stents. Lynch teaches a device for aqueous drainage into Schlemm’s canal comprising a fixation stent (25) and a first drainage stent wherein the first drainage tubes are curved about different axes than the respective fixation stents (Fig.  6C). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Orge ton include a curved first drainage tube as claimed at least because replacing one known element in the art with another for the same purpose of fluid drainage produces the predictable result of effective drainage. 
Regarding claim 12, Orge teaches the device of claim 1 but fails to teach wherein the first drainage tubes comprise bulges in between their respective first and second ends.  Lynch teaches that the device comprises bulges (80) configured to position the device (Fig. 7B). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Orge with the teachings of Lynch in order to properly position the device.
Regarding claim 15, Orge teaches the device of claim 1 but fails to teach first drainage tubes comprise through-holes in the bulges, allowing flow from the first end to the second end of the fixation stents. Lynch teaches the device comprising through holes throughout the entirety of the device (i.e. porous) (See Fig. 14D) and further interpreted to, in the proposed combination, also be present in the bulge. Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Orge with the teachings of Lynch with the reasonable expectation of success in draining fluid to Schlemm’s canal and reducing anterior chamber pressure.
Regarding claim 17, Orge teaches the device of claim 1 but fails to teach the device comprising retention rings extending substantially circumferentially from the first ends of the fixation stents. Lynch teaches the device comprising a retention ring (80) extending circumferentially from the first end of the fixation stent configured to position the device (Fig. 7B). Therefore, it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the device of Orge with the teachings of Lynch in order to properly position the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213. The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin J Klein/Primary Examiner, Art Unit 3781